Exhibit 10.1

FIRST AMENDMENT TO LEASE AGREEMENT

THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into to be
effective as of the 1st day of November, 2020 (“Amendment Effective Date”), by
and between IIP-PA 4 LLC, a Delaware limited liability company (“Landlord”), and
PHARMACANN PENN PLANT LLC, a Pennsylvania limited liability company (“Tenant”).

RECITALS

A.           WHEREAS, Landlord and Tenant are parties to that certain Lease
Agreement dated as of August 9, 2019 (the “Existing Lease”), whereby Tenant
leases the premises from Landlord located at Lot No. 4, Scott Technology Park,
Scott Township, Pennsylvania;

B.           WHEREAS, concurrently with the execution of this Amendment, Tenant
and Landlord shall execute an amendment to the Development Agreement; and

C.           WHEREAS, Landlord and Tenant desire to modify and amend the
Existing Lease only in the respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1.            Definitions.  For purposes of this Amendment, capitalized terms
shall have the meanings ascribed to them in the Existing Lease unless otherwise
defined herein.  The Existing Lease, as amended by this Amendment, is referred
to collectively herein as the “Lease.” From and after the date hereof, the term
“Lease,” as used in the Existing Lease, shall mean the Existing Lease, as
amended by this Amendment.

2.            Term.  Section 3.1 of the Existing Lease is hereby amended and
restated in its entirety as follows:

"3.1.       Term. The actual term of this Lease (as the same may be extended or
earlier terminated in accordance with this Lease, the "Term") commenced on
August 9, 2019 (the "Commencement Date") and shall end on October 31, 2035,
subject to extension or earlier termination of this Lease as provided herein."

3.            Base Rent; Base Rent Adjustments.  Landlord has agreed to increase
the Construction Contribution Amount (as defined in the Development Agreement)
under the Development Agreement by Two Million Dollars ($2,000,000.00) (the
“Additional Construction Contribution Amount”).  In consideration for providing
the Additional Construction Contribution Amount, the monthly Base Rent payable
under the Existing Lease in the amount of Two Hundred Sixty-Six Thousand Five
Hundred Dollars ($266,500.00) (the “Existing Base Rent”) shall be increased by
Twenty-Two Thousand Five Hundred Dollars ($22,500.00) (the “Additional Base
Rent”), subject to adjustment as set forth in this Section 3.  Accordingly,
notwithstanding any provision of the Existing Lease to the contrary (including,
without limitation, Sections 2.1 and 5.2 of the Existing Lease), effective as of
the Amendment Effective Date, the aggregate monthly Base Rent shall equal Two
Hundred Eighty-Nine Thousand Dollars ($289,000.00), subject to adjustment as set
forth in this Section 3.  In addition, Section 5.2.2 of the Existing Lease is
hereby amended to provide that: (a) the Existing Base Rent shall continue to be
subject to an annual upward adjustment of two and one-half percent (2.5%) of the
then-current Existing Base Rent with such adjustments to become effective on
every successive annual anniversary of the Commencement Date for so long as this
Lease continues in effect; and (b) the Additional Base Rent shall be subject to
an annual upward adjustment of three percent (3.0%) of the then-current
Additional Base Rent with the first such adjustment to become effective on the
first anniversary of the Amendment Effective Date, and subsequent adjustments to
become effective on every successive annual anniversary of the Amendment
Effective Date for so long as this Lease continues in effect.  Furthermore, in
the event that: (m) Base Rent is required to be adjusted pursuant to Section
5.2.3 of the Existing



--------------------------------------------------------------------------------

Lease, and (n) the Required Arbitration Construction Payments funded by Tenant
relate to Construction Payments (as defined in the Development Agreement) for
any portion of the Additional Construction Contribution Amount, then in lieu of
the calculation provided in Section 5.2.3(a) of the Existing Lease, the
reduction in the Monthly Base Rent Amount shall be calculated as follows: (x)
the product of 13.5% multiplied by the portion of the Required Arbitration
Construction Payments actually funded by Tenant that constitutes a part of the
Additional Construction Contribution Amount to be paid by Landlord (i.e. the
last $2,000,000 of the Construction Contribution Amount), plus (y) the product
of 12% multiplied by the portion of the Required Arbitration Construction
Payments actually funded by Tenant that does not constitute a part of the
Additional Construction Contribution Amount to be paid by Landlord (i.e. the
first $25,058,000 of the Construction Contribution Amount), which is then (z)
divided by twelve (12).  For example, if Tenant funds Required Arbitration
Construction Payments equal to $200,000, only $100,000 of which relates to the
Additional Construction Contribution Amount, then the Monthly Base Rent Amount
shall be reduced by $2,125 ($12,000 (100,000 x .12) + $13,500 ($100,000 x .135)
 = $25,500 ÷ 12 = $2,125).  The provisions of Sections 2.1 and 5.2 of the
Existing Lease shall be deemed modified in accordance with this Section 3.

4.            Security Deposit.  The Security Deposit under the Lease shall be
increased from Seven Hundred Eighty Thousand Dollars ($780,000.00) to Eight
Hundred Forty-Seven Thousand Five Hundred Dollars ($847,500.00).  Accordingly,
Section 2.2 of the Existing Lease is hereby amended and restated in its entirety
as follows:

"2.2.       "Security Deposit": Eight Hundred Forty-Seven Thousand Five Hundred
Dollars ($847,500.00), which shall be funded as follows:  (a) Twenty-Eight
Thousand Two Hundred Sixty Dollars ($28,260.00) to be paid upon execution of
this Agreement and (b) the remaining portion to be paid by Tenant (using its own
funds) in installments in accordance with this Section 2.2.  Within two (2)
Business Days following the date that Landlord makes any Construction Payment
(as defined in the Development Agreement) to Tenant, Tenant shall deliver to
Landlord a proportionate amount of the remaining balance of the Security Deposit
as determined based upon the percentage derived from dividing (a) the amount of
the Construction Payment by (b) the maximum amount of the Construction
Contribution Amount (as defined in the Development Agreement), until such time
as the Security Deposit has been fully funded.  As an example, if the maximum
Construction Contribution Amount is $27,058,000, and the amount of the
Construction Payment made to Tenant under the Development Agreement is equal to
$5,411,600 (i.e. 20% of $27,058,000), then Tenant shall be required to pay an
amount equal to $163,748 (i.e. $847,500 - $28,260 = $819,240 x 20% = $163,848)
within such two (2) Business Day time period, which amount shall be retained by
Landlord as part of the Security Deposit.  Notwithstanding the foregoing (and
regardless of the amount of Construction Payments then requested to be funded by
Tenant), the full Security Deposit shall be funded by Tenant no later than the
date that is eighteen (18) months following the Execution Date."

5.            Broker. Each of Tenant and Landlord represents and warrants that
it has not dealt with any broker or agent in the negotiation for or the
obtaining of this Amendment and agrees to reimburse, indemnify, save, defend (at
the other party’s option and with counsel reasonably acceptable to other party,
at the indemnifying party’s sole cost and expense) and hold harmless the
indemnifying party for, from and against any and all cost or liability for
compensation claimed by any such broker or agent employed or engaged by it or
claiming to have been employed or engaged by it.

6.            No Default.  Each of Tenant and Landlord represents, warrants and
covenants that, to the best of its knowledge, Landlord and Tenant are not in
default of any of their respective obligations under the Existing Lease and no
event has occurred that, with the passage of time or the giving of notice (or
both) would constitute a default by either Landlord or Tenant thereunder.



2

--------------------------------------------------------------------------------

7.            Effect of Amendment.  Except as modified by this Amendment, the
Existing Lease and all the covenants, agreements, terms, provisions and
conditions thereof shall remain in full force and effect and are hereby ratified
and affirmed.  In the event of any conflict between the terms contained in this
Amendment and the Existing Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties.

8.            Successors and Assigns.  Each of the covenants, conditions and
agreements contained in this Amendment shall inure to the benefit of and shall
apply to and be binding upon the parties hereto and their respective heirs,
legatees, devisees, executors, administrators and permitted successors and
assigns and sublessees.  Nothing in this section shall in any way alter the
provisions of the Lease restricting assignment or subletting.

9.            Miscellaneous.  This Amendment becomes effective only upon
execution and delivery hereof by Landlord and Tenant. The captions of the
paragraphs and subparagraphs in this Amendment are inserted and included solely
for convenience and shall not be considered or given any effect in construing
the provisions hereof.  All exhibits hereto are incorporated herein by
reference.  Submission of this instrument for examination or signature by Tenant
does not constitute a reservation of or option for a lease, and shall not be
effective as a lease, lease amendment or otherwise until execution by and
delivery to both Landlord and Tenant.

10.          Authority.  Tenant guarantees, warrants and represents that the
individual or individuals signing this Amendment have the power, authority and
legal capacity to sign this Amendment on behalf of and to bind all entities,
corporations, partnerships, limited liability companies, joint venturers or
other organizations and entities on whose behalf such individual or individuals
have signed.

11.          Counterparts; Facsimile and PDF Signatures.  This Amendment may be
executed in one or more counterparts, each of which, when taken together, shall
constitute one and the same document.  A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.



LANDLORD:









IIP-PA 4 LLC,



a Delaware limited liability company









By:

/s/ Brian Wolfe



Name:

Brian Wolfe



Title:

Vice President, General Counsel and Secretary









TENANT:









PHARMACANN PENN PLANT LLC,



a Pennsylvania limited liability company









By:

/s/ Brett Novey



Name:

Brett Novey



Title:

CEO







--------------------------------------------------------------------------------